Citation Nr: 1122270	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  04-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an extraschedular evaluation for right knee arthritis.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from June 1949 to November 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran's claims file was subsequently transferred to the VA RO in Hartford, Connecticut.  

In September 2008 and November 2010, the Board remanded the claim of entitlement to an extraschedular evaluation for right knee arthritis for further development.

A review of the claims file shows that the Veteran has perfected an appeal to the issue of entitlement to service connection for a bilateral ankle disorder.   While the RO granted entitlement to service connection for a left ankle disorder in a February 2008 rating decision, the grant was not a complete grant of benefits sought on appeal and the issue of entitlement to service connection for a right ankle disorder is still pending.  Therefore, the issues are as stated on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for right knee arthritis are inadequate.

CONCLUSION OF LAW

The criteria for referral of right knee arthritis for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In developing the claim to include pursuant to the September 2008 and November 2010 remands, the RO obtained VA treatment records and afforded the appellant VA examinations and a social and industrial survey.

The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

In a March 2004 rating decision, the RO granted entitlement to service connection for right knee arthritis and assigned a 10 percent disability rating effective June 6, 2003.  The Veteran perfected an appeal with the assignment of a 10 percent disability rating.  In a September 2008 decision, the Board denied entitlement to a schedular rating in excess of 10 percent for right knee arthritis from June 6, 2003, to October 1, 2006, and granted a 20 percent schedular rating for right knee arthritis effective October 2, 2006.  In September 2008 and November 2010, the Board remanded the issue of entitlement to an extraschedular evaluation for right knee arthritis.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee arthritis is inadequate.  A comparison of the severity and symptomatology of the Veteran's right knee arthritis with the pertinent rating schedule criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The symptoms presented by the appellant's right knee arthritis - such as pain and limitation of extension and flexion - are fully contemplated by the rating schedule.  

The Board acknowledges that during the period in which the 20 percent disability rating has been assigned, the October 2006 and November 2010 VA examiner and the VA social worker who conducted the social and industry survey stated that the right knee arthritis prevented him from gainful employment.  The Veteran, however, has been granted entitlement to a total disability evaluation based on individual unemployability due to service connected disability effective from October 2, 2006.  There is no greater benefit that can be awarded by the Board.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.


ORDER

Entitlement to an extraschedular evaluation for right knee arthritis is denied.


REMAND

Although the December 2005 and May 2006 correspondence addressed entitlement to service connection for a left ankle disorder, the correspondence did not address the question of entitlement to service connection for a right ankle disorder.  The RO has not, provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for a right ankle disorder, to include secondary to right knee arthritis and the left ankle disorder, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A. 

The Veteran must be afforded a VA examination to determine whether he currently has a right ankle disorder and, if so, whether it is related to service, to include due to service connected right knee arthritis and left ankle disorder.

Finally, in a July 2003 authorization of release, the Veteran reported that he had been treated at the West Roxbury VA Medical Center for an ankle disorder from the 1990s to 2003.  The RO has obtained records from that facility from November 1992 to 2008.  The RO must, however, obtain all records from the VA Boston Healthcare System, to include the West Roxbury VA Medical Center and the Worcester VA community based outpatient clinic from 1990 to November 1992 and since January 2009.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for a right ankle disorder, to include secondary to right knee arthritis and a left ankle disorder, to include notice of what part of that evidence is to be provided by the claimant, and provide notice of what part VA will attempt to obtain, and what part the Veteran must attempt to secure.

2.  The RO should obtain any records pertaining to treatment of an ankle disorder from the VA Boston Healthcare System, to include the West Roxbury VA Medical Center and the Worcester VA community based outpatient clinic from 1990 to November 1992, and since January 2009.  Any such records should be associated with the Veteran's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for an orthopedic examination, to be conducted by a physician, to determine the nature and etiology of any current right ankle disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current right ankle disorder is related to active service, to include due to the appellant's combat injury in April 1951.  The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's right knee arthritis and/or left ankle disorder caused or aggravates any current right ankle disorder.  A complete rationale for any opinion offered must be provided.

In preparing his or her opinion, the physician must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any current right ankle disorder is unknowable. 

The VA examiner must append a copy of his or her curriculum vitae to the medical opinion report. 

4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once

6.  Thereafter, the RO must readjudicate the claim of entitlement to service connection for a right ankle disorder, to include secondary to right knee arthritis and a left ankle disorder.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


